PeytoN, O. J.,
delivered the opinion-of the court:
This case comes up on writ of error from the judgment of the circuit court of the first district of Hinds county, dismissing an information in the nature of a quo warranto, filed on the relation of John M. Chilton against James Williams.
The facts set out in the information show that the relator, John M. Chilton, was elected on the first Tuesday after the first Monday in November, 1871, treasurer of said connty, under an act of the legislature, entitled “ an act in relation to elections, approved May 13,1871,” and that he duly qualified, and on the first Monday of January, 1872, entered upon said officé and discharge of the duties thereof, and continued to do so, until the defendant, James Williams, entered and took possession of the same.
The information further shows, that said Williams was elected under said act, on the first Tuesday after the first Monday in November, 1873, treasurer of said county, for the term of two years from the first Monday in January, 1874, and that he duly qualified as such, and entered into said office and upon the discharge of the duties thereof.
Chilton claims that he is entitled, by virtue of his election in November, 1871, to hold said office until the first Monday in January, 1875, and asserts that Williams is an intruder into said office and usurps the same.
Williams appeared and filed a demurrer to the information, which was sustained by the court, and the information dismissed. And this action of the court is here assigned for error.
This case involves two questions:
1. Was the election in November, 1873, a valid election?
2. Was Chilton, by virtue of his election in November, 1871, entitled to hold the office of treasurer of said county until the first Monday in January, 1875 ?
I have given these questions that mature and deliberate consideration, which their gravity, magnitude and importance demand.
*662By the act of secession, the relations of this State to the nation, if not destroyed, were at least suspended. These relations could be restored only upon the terms prescribed; by a series of enactments by the Congress of the United States, commonly called the reconstruction acts, the history of which I do not deem it necessary, on this occasion, to give in detail. These acts required, for the purpose of the rehabilitation and restoration of the State to her former, rights in the Union, that the people thereof, in the first instance, should frame and adopt a constitution of government republican in form and character, and with that view and for that purpose, the people of the State called a convention, which framed a constitution that was submitted to them for their ratification or rejection, and which was rejected by them. It was then referred to- Congress, and Sifter the objectionable provisions were stricken out of the constitution, it was again submitted by the President of the United States, to the people,of the State at an election held on the 30th of November and. 1st day of December1, T869, under an act of Congress. Upon this re-submission, the constitution, thus pruned of its objectionable features,' was ratified and adapted by the people of the State'on the first day of December, 1869. This act of Congress, provides that at the same time.that the people vote upon the consti-' tution, they may vote for and elect the members of the legislature and all the State officers provided for in said constitution, and members of Congress. Under the author-’ ity of this Act, the people, at the same time they.adopted the constitution, did elect the members of the legislature, and all the State officers and members of Congress.
' The legislature thus elected convened early in January, J87Q, and organized, and on the 15th of that month, ratified the 14th and 15th amendments to the constitution of the United States, as required by said reconstruction acts. And on the 23d. day of February, 1870, Congress passed an Act to admit this State to representation in the Congress of the United States. Early in March, 1870, the , Governor was *663installed into office, and the State officers entered on the discharge of the duties of their respective offices, and thus the machinery of the State government was put in operation.
It is assumed in argument by the counsel for the plaintiff, , that the constitution did not go into operation as'a State’1 constitution until the 23d of February, 1870. This position, ¡ it is believed, cannot be maintained. In order to a com-píete restoration of the State to her former relations to the Federal Union, the said acts of Congress required that she should do two things, to-wit’: adopt a constitution of gov-' ernment republican in form and character, and ratify' the 14th and 15th amendments to the constitution of the-United States, which had been submitted to the legislatures, of the States for their ratification. These amendments,, as,, submitted, can not be ratified without a legislature, and a legislature can not exist without a constitution in full force and operation. If it be true as insisted by counsel, that the constitution was inoperative until Congress declared by a legislative act that the State is entitled to representation, therein, lamentable indeed would be her condition, for she never could have representation in the Congress of the United States. Because the ratification of these amend-, ments is made a condition precedent to the passage of such an act, And this is clearly evidenced by the preamble of. the act of Congress of the 23d of February, 1870, which is as follows: “Whereas, the people of Mississippi have framed- and adopted a constitution or State government which is-republican; And whereas, the legislature of Mississippi^ elected undér said constitution, have ratified the fourteenth and fifteenth amendments to the constitution of the United States: And whereas the performance of these several acts in good faith, was a oondition precedent to the representation of the State in Congress.”
■ ‘/the constitution was in full force and operation as the-fundamental and organic law of the State, from the time of its ratification and adoption.by the people, subject to be *664rejected by the paramount authority of Congress; and as it has never been rejected by Congress, it has always continued in full operation, without interruption, from the time of its ratification and adoption by the people to the present time.
The adoption of a constitution, which is republican, and the ratification of said constitutional amendments to the Federal constitution were, as before stated, the only conditions precedent to the right of the State to representation in Congress. When these conditions were performed on the 15th day of January, 1870, her right to representation became perfect and complete. But this right, however, was suspended as to its enjoyment by the 7th section of the act of Congress, appro.ved, April 10, 1869, until Congress ascertained the performance of these conditions precedent, and declared that this right may be enjoyed, which was done on the 23d of February, 1870.
Counsel rely upon the case of Leachman v. Musgrove, 45 Miss., 511, in support of the position that the constitution did not take effect and go into operation until the 23d of .February, 1870. No support for such á proposition can be derived from that case. Upon examination of the case, it will be found that no such case was presented by the record, nor any point made as to when the constitution took effect. Whatever the judge said upon that subject in delivering the opinion of the court, is extra-judicial, as wholly unnecessary for the decision of the actual point, which ivas before the court. The question for decision in that case was, whether Leachman, as a judge defacto, was entitled to compensation as such, from the 25th of March, 1870 to the 11th of May, next, following. From this it will be seen that the question as to. the time when the constitution went into operation could not properly arise in the case, and was entirely unnecessary to the decision of the cause. The language of the court is to be read Avith a view to the facts of the case, and any thing said by the court, outside of them, are mere obitet dicta, aud of no authority. \Long experience has shown that nothing is more dangerous than to rely upon abstract reason*665ing of courts, when cases before them did not call for'the application of- the doctrines which their reasoning is intended to establish.
The 6th section of the 4th Article of the constitution, provides that the political year shall begin on the first Monday in January. This fixes the commencement of the term of all officers who are elected by the people, of both county and State. The members of the legislature and all the State officers elected at the time of the ratification of the constitution, came into office under that constitution, and hold their offices for the term prescribed therein. The members of the house of representatives of the legislature hold their office for the period of two years, and senators for four years, in accordance with the second section of said fourth article of the constitution, from the first Monday of January, 1870, to the first Monday of January, 1872, and 1874. And that the State officers hold their offices for the term of four years, from the first Monday in January, 1870 to the first Monday in January, 1874. The term of all these officers commence on the first Monday of January, without regard to the time when they may be respectively installed into office. It may sometimes happen that the officer elect, from sickness or other cause, is not inducted into his office until some portion of his term has expired, in that event the officer serves only the balance of his term. And all the officers elected by the people, except the Attorney General, hold over their term, until their successors shall be duly qualified to enter on the discharge of their several and respective duties, under the 22d section of the 5th article of the constitution.
The 7th section of article 4, requires that all general elections shall be by ballot, and shall commence and be holden every two years, on the first Tuesday after the first Monday in'Novomber, until altered by law. Inasmuch as the constitution is silent as to the year in which the election is to be held, it necessarily devolved upon the legislature to determine the year in which the general election shall be *666held. And in the performance of this duty, they on the 'l'3th of May, 1871, passed an act in relation to elections, under which the plaintiff was elected on the first Tuesday after the first Monday, in November,1871, Treasurer ■ of the County of Hinds, who held his office for the term prescribed in the constitution, commencing on the first Monday" in January, 1872, and ending on the day previous to-the first Monday in January, 1874. And under the same act of the legislature, the defendant was, on the first Tuesday after the first Monday in November, 1873 elected to the' same office. And this election is impeaohed by the plaintiff,' on the ground that the said act of the .legislature was unconstitutional and void; because the act declares that an election shall be held for .representatives in the Congress of the United States, on the Tuesday, next, after the first-Monday in November, 1872, and biennially, thereafter. This' brings on an election every year, which, it is contended, is in violation of that provision, which requires that all general elections shall be held every two years. It is true that an election of members of Congress, in the intervening years of the general election of State and county offices, necessitates an election every year, which is muoh to be regretted. But this fact, by no means produces the effect of rendering the act unconstitutional. They are elections for very different officers. The officers when elected are to perform their functions in different governments. These respective elections come off every two years'under the act, and cannot violate the constitution which provides for elections every two years.
The general elections of State officers are those contemplated by the constitution. The time of holding elections for members of Congress may be regulated by Congress, and in the absence of their exercise of that power, the State legislature may exercise it, and prescribe the time when they shall be elected, which was done by the act under consideration. Suppose that Congress had provided for the election of members of Congress from this State, at the time pre*667scribed in the legislative act under consideration, would that have made the act unconstitutional ? Certainly not. Then, why should it have that effect, when the legislature has supplied the omission of Congress to prescribe the time for the election of members to the national legislature. . ■;
■ The act under consideration provides that a general election shall be held in the several districts in each county on the first Tuesday after the first Monday in November, 1871, and biennially thereafter, as required by the constitution of this State. At this election those officers - who hold for two years shall be elected, and those officers who hold for four years shall be elected and quadriennially thereafter.
•Counsel for the plaintiff contend that this act, although it apparently provides for a general election, was really intended to provide for a special election, to eleot those officers who were appointed by the Governor, under the 6th section of article 12 of the constitution. That section provides that those officers shall continue in office until the legislature shall provide by law for their election. The legislature did provide by this act for a general election of all officers, both of State and county, who hold office by elec^ tion by the people, and the offices held by these appointees; were filled at the first general election held under this act in November, 1871. And therefore the position assumed by counsel cannot be maintained. There is a well-known distinction between general and special elections. A gen-, feral election is for the election of officers for the full term, and a special election to fill an unexpired term of an office which has become vacant by death, resignation or otherwise. It is assumed that the act is valid as an act authorizing a special election, but void as authorizing a general election. This positition, it is-believed, is likewise untenable.
Jf the act be constitutional, as I think it is, it follows that the election of November, 1873, to which no objection is made, except on the ground of the invalidity of the act Under which it was held, is valid, and that the defendant is *668entitled to the office to which he was elected at that time, for the term prescribed in the constitution.
This brings me to the consideration of the second question, which is, was Chilton, by virtue of his election in November, 1871, entitled to hold the office of treasurer of said county until the first Monday in January, 1875 ? If, as in'sisted on the part of plaintiff, the act authorizing the election is void, instead of a right to hold the office until the first Monday in January, 1875, he was not entitled to hold it at all. He could be nothing more than a mere officer de facto, without any legitimate right to the office. But 'if he was an officer de jure, as I think .he was, he had a right to hold the office until the first Monday in January, 1874, and until his successor was duly qualified to enter on the discharge of the duties of said office. And this right of an incumbent to hold over his term until his successor was qualified to discharge the duties of the office, was intended to prevent the public inconvenience that might occasionally occur from a vacancy in the office even for a short interval of time. The successor must exist at the end of the term of the incumbent, to justify his holding over his term, and this holding is to continue but a few days, or, at most, a few weeks, within which the successor may give his bond, if bond be required, and take the oath of office. It was not intended by the constitution that an incumbent of office should hold the same beyond the time prescribed by the constitution, until his successor shall be appointed or elected and qualified. (This applied to the Governor’s appointees, only, and to no other officers whatever. No,officer specified in the constitution has any right to hold over his term, unless authorized to do so by the constitution. Any act of the legislature, attempting to -do so- would be unconstitutional and void.
Even if such a thing could be, as contended for, that the election in November, 1871, was valid, and that held under the same act in November, 1873, was void, on the ground that the act was. unauthorized by the constitution, the con*669sequence would be that we would be without a legislature, the government would be disorganized, and we would be in a labyrinth of difficulties without the thread of Ariadne to conduct us out of it. For it will hardly be contended that the legislature can hold over the term of two years prescribed for its existence in the constitution. There is no such thing as a legislature holding over until the succeeding legislature is qualified. The reason for holding over in certain offices does not apply to the legislature. Without this department, the government could not be conducted. Its machinery being thus deranged, it would cease to operate, and confusion and anarchy would prevail, without any means at hand to arrest the evils that would naturally flow from such a state of things.
If the act be unconstitutional, the legislature elected under it would be illegal and without authority to legislate, and the acts passed by them for the last two years, under which we have been acting, are void, and of no binding force or efficacy.. To avert such consequences, if the constitutionality of the act were even doubtful, the well recognized rule of construction of statutes solves the doubt in favor of the validity of the act in question. But as I entertain no doubt of the validity of the act, there is no necessity to invoke that wise and salutary rule of construction.
The judgment must be affirmed.